Name: Commission Regulation (EEC) No 3980/86 of 22 December 1986 amending and extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Commission surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 86 Official Journal of the European Communities No L 370/21 COMMISSION REGULATION (EEC) No 3980/86 of 22 December 1986 amending and extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Commission surveillance whereas this surveillance system shall be without preju ­ dice to the transitional measures adopted by virtue of the Act of Accession of Portugal and Spain with regard to certain third countries, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, Having consulted the advisory committee set up under Article 5 of the said Regulation, Whereas, by virtue of Regulation (EEC) No 2819/79 (2), as last amended and extended by Regulation (EEC) No l697/86 (4), the Commission has established a system of Community surveillance for imports of certain textile products listed in the Annex and originating in the Medi ­ terranean countries which had signed Agreements establi ­ shing preferential arrangements with the Community, that is to say Egypt, Turkey and Malta ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force ; Whereas this surveillance system does not prevent the eventual application of safeguard measures covering the products referred to in this Regulation ; Whereas because of developments in the pattern of trade, this system should be extended to certain textile products originating in Turkey (categories 18 and 78) and in Egypt (categories 2, 4 and 20) ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2819/79 is hereby replaced by the Annex to this Regulation . Article 2 The provisions of Regulation (EEC) No 2819/79 shall be without prejudice to the transitional measures adopted by virtue of the Act of Accession of Portugal and Spain with regard to certain third countries . Article 3 Regulation (EEC) No 2819/79 is hereby extended until 31 December 1987. Article 4 This Regulation shall enter into force on 1 January 1987. It shall apply until 31 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 113, 30 . 4. 1986, p. 1 . (3) OJ No L 320, 15 . 12. 1979, p. 9 . 0 OJ No L 146, 31 . 5. 1986, p. 62. No L 370/22 Official Journal of the European Communities 30 . 12. 86 ANNEX Cate ­ gory CCT heading No NIMEXE code(1987) Description Units Third countries 1 55.05 55.05-13, 19 , 21 , 25, 27, 29 , 33 , 35, 37, 41 , 45, 46, 48 , 51 , 53, 55, 57, 61 , 65, 67, 69 , 72, 78 , 81 , 83, 85, 87 Cotton yarn, not put up for retail sale tonnes Egypt Turkey Malta 2 55.09 55.09-03, 04, 05, 06, 07, 08 , 09, 10 , 11 , 12, 13 , 14, 15, 16, 17, 19 , 21 , 29 , 32, 34, 35, 37, 38 , 39, 41 , 49, 51 , 52, 53 , 54, 55, 56, 57, 59, 61 , 63 , 64, 65, 66, 67, 68, 69, 70, 71 , 73, 75, 76, 77, 78, 79, 80, 81 , 82, 83, 84, 85, 87, 88, 89 , 90, 91 , 92, 93, 98 ; 99 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics tonnes Egypt Turkey Malta 2 a) 55.09 55.09-06, 07, 08, 09, 51 , 52, 53, 54, 55, 56, 57, 59 , 61 , 63, 64, 65, 66, 67, 70, 71 , 73, 83 , 84, 85, 87, 88, 89, 90 , 91 , 92, 93, 98, 99 a) of which other than unbleached or bleached 3 56.07 A 56.07-01 , 04, 05, 07, 08 , 10 , 12, 15, 19 , 20, 22, 25, 29 , 30, 31 , 35, 38 , 39 , 40, 41 , 43, 45, 46, 47, 49 Woven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics tonnes Turkey 4 60.04 B I II a) b) c) IV a) 4 b) 1 aa) dd) 2 ee) c) 4 d) 1 aa) dd) ex 2 dd) 60.05 A II b) 4 mm) 1 1 22 33 44 60.04-19, 20, 22, 23 , 24, 26, 39 , 41 , 50 , 58 , 69, 71 , 79 , 88 60.05-86, 87, 88 , 89 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 1 000 pieces Egypt Turkey Malta 5 60.05 A I a) II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) ijij ) 11 60.05-01 , 29, 30 , 32, 33 , 34, 39 , 40, 41 , 42, 43, 80 Jerseys, pullovers, slip-overs, waistcoats, twin ­ sets , cardigans, bed jackets and jumpers (other than jackets and blazers), anoracks, windchea ­ ters, waister jackets and the like, knitted or crocheted 1 000 pieces Turkey 30 . 12. 86 Official Journal of the European Communities No L 370/23 Cate ­ gory CCT heading No NIMEXE code (1987) Description Units Third countries 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68, 72 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool , of cotton or of man-made fibres 1 000 pieces Turkey Malta 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) ee) 60.05-22, 23, 24, 25 61.02-78, 82, 85 Women's or girls' blouses, shirts and shirt ­ blouses, whether or not knitted or crocheted, of wool , cotton or man-made fibres 1 000 pieces Turkey Malta 8 61.03 A I II IV 61.03-11 , 15 , 18 Men's or boys' shirts, other than knitted or crocheted, of wool , cotton or man-made fibres 1 000 pieces Turkey Malta 9 55.08 62.02 B III a) 1 55.08-10, 30, 50, 80 62.02-71 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and similar woven terry fabrics, of cotton tonnes Turkey 12 60.03 B I a) b) II a) b) 2 III IV 60.04 B III a) 2 b) 60.06 B II 60.03-11 , 18 , 20, 29, 40, 80 60.04-33, 34 60.06-92 Pantyhose and tights, stockings, under stock ­ ings, socks, ankle-socks, sockettes and the like, knitted or crocheted, rubberized : other than for babies, including stockings for varicose veins, other than products of category 70 1 000 pairs Turkey 13 60.04 B IV a) 2 b) 1 cc) 2 dd) c)2 d) 1 cc) 2 cc) 60.04-36, 48, 56, 66, 75, 85 Men's or boys' underpants and briefs , women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres 1 000 pieces Turkey 18 61.01 Bill 61.02 B II c) 61.03 B C 61.04 B 61.01-24, 25, 26 61.02-22, 23, 24 61.03-51 , 55, 59, 81 , 85, 89 61.04-11 , 13, 18 , 91 , 93, 98 Men's or boys' singlets and other vests, under ­ pants, briefs, night-shirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted Womens' or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, other than knitted or crocheted tonnes Turkey 20 62.02 B I a) c) 62.02-12, 13, 19 Bed linen, other than knitted or crocheted tonnes Egypt Turkey No L 370/24 Official Journal of the European Communities 30 . 12. 86 Cate ­ gory CCT heading No NIMEXE code( 1987) Description Units Third countries 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-46, 47, 48 , 49 61.02-48 , 52, 53 , 54 Women's or girls ' dresses, of wool, of cotton or man-made fibres 1 000 pieces Turkey 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52, 54, 58 61.02-57, 58 , 62 Women's or girls', including divided skirts 1 000 pieces Turkey t 29 61.02 B II e) 3 aa) bb) cc) 61.02-42, 43, 44 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool , of cotton or man-made fibres, excluding ski suits 1 000 pieces Turkey 32 ex 58.04 58.04-07, 11 , 15, 18 , 41 , 43 , 45, 61 , 63, 67, 69 , 71 , 75, 77, 78 Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics) and tufted textile fabrics, of wool, of cotton or of man-made textile fibres tonnes Turkey 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59, 65, 72, 74, 77 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton tonnes Turkey 56 56.06 A 56.06-11 , 15 Yarn of staple synthetic fibres (including waste), put up for retail sale tonnes Turkey 73 60.05 A II b) 3 60.05-16, 17, 19 Track suits of knitted or crocheted fabric , of wool , of cotton or of man-made textile fibres 1 000 pieces Turkey 78 61.01 A I II b) B V g) 1 2 3 61.02 All B I b) B II e) 9 aa) bb) ee) 61.01-03, 09, 93, 94, 97 61.02-04, 07, 93, 95, 97 Garments, other than knitted or crocheted, excluding garments of categories 6 , 7, 8 , 14, 15 , 16, 17, 18 , 21 , 26, 27, 29 , 68 , 72, 76 and 77 tonnes Turkey 83 60.05 A lb) Alia) b) 4 hh) 1 1 22 33 44 kk) 11 60.05-03, 04, 75, 76, 77, 78 , 82 Overcoats, jackets, blazers and other garments , including ski suits, knitted or crocheted, exclu ­ ding garments of categories 4, 5, 7, 13 , 24, 26, 27, 28 , 68, 69 , 72, 73 , 74, 75 tonnes Turkey